{¶ 20} I feel it is important to note that the deficiencies that occurred in the original sentencing of Appellant, and which caused this court to find that there was no final appealable order at that time, were corrected when Appellant was resentenced in June of 2008. At that time, the trial court imposed a term of community control on each individual count, and stated a specific term of imprisonment that would be imposed on each individual count if community control was revoked. With those corrections having been completed, I concur with the opinion of the majority. *Page 1